Jackson, Chief Justice:
This is an action brought by H. D. Cothran against the city of Rome, upon sundry change-bills or promises, one of which is as follows:
“Ño. 260. Rome, Ga., August20th, 3862.
The city treasurer of Rome will pay the hearer one dollar in current funds when the sum of five dollars'-or upwards is presented.
T. J. Word, Mayor.”
The presiding judge, among other rulings excepted to, held that the bills or promises were barred by the statute of limitations, suit being brought first in the justice court, on the 15th day of August, 1884, and on appeal tried in the superior court.
It is clear that the suit upon these change-bills, of which the above is a copy — some being for one dollar, as that copy is, and others two dollars, and others twenty-five cents, and one fifteen cents, — is barred by the limitation act of the 16th of March, 1869, said suit not being brought upon them before the 1st of January, 1870. Moreover, the issue *584of them was illegal. Acts of 10th December, 1841, Cobb’s Digest, p. 847.
In such cases, there being no conflict of evidence, the court may direct the' verdict, and no new trial will be granted because it is ordered. 73 Ga. 791.
The cases of Shorter et al. vs. The City of Rome, and Black et al. vs. Cohen et al., in 52 Ga. 621, are upon bonds, and wholly unlike the case at bar.
Judgment affirmed.